Case 1:20-cv-01685-SEB-DML Document 20 Filed 08/31/21 Page 1 of 17 PageID #: 3432




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  JANET L., 1                                 )
                                              )
                             Plaintiff,       )
                                              )
                         v.                   )                    No. 1:20-cv-01685-SEB-DML
                                              )
  KILOLO KIJAKAZI, Acting Commissioner of the )
  Social Security Administration, 2           )
                                              )
                             Defendant.       )



                                                 ORDER

          Plaintiff Janet L. ("Janet") has appealed the final decision of the Commissioner

  ("Commissioner") of the Social Security Administration ("SSA") denying her December

  16, 2009, application for disability insurance benefits ("DIB"), alleging a disability onset

  date of May 5, 2008. R. (Dkt. 13) at 17. The application was initially denied on March

  3, 2010, R. at 73, and upon reconsideration on April 21, 2010. R. at 83. An

  administrative law judge conducted a hearing on January 27, 2011, R. at 32, resulting in a

  decision on February 14, 2011, that Janet was not disabled and thus not entitled to receive

  DIB. R. at 14. The Appeals Council denied review on March 23, 2012. R. at 6.


  1
    To protect the privacy interests of claimants for Social Security benefits, consistent with the
  recommendation of the Court Administration and Case Management Committee of the
  Administrative Office of the United States courts, the Southern District of Indiana has opted to use
  only the first name and last initial of non-governmental parties in its Social Security judicial review
  opinions.
  2
   According to Federal Rule of Civil Procedure 25(d), after the removal of Andrew M. Saul from his
  office as Commissioner of the SSA on July 9, 2021, Kilolo Kijakazi automatically became the
  Defendant in this case when she was named as the Acting Commissioner of the SSA.
                                                      1
Case 1:20-cv-01685-SEB-DML Document 20 Filed 08/31/21 Page 2 of 17 PageID #: 3433




  Following a complaint seeking judicial review, a district judge remanded the case for

  further proceedings on September 20, 2013. R. at 673.

          A second administrative law judge conducted a hearing on October 3, 2014, R. at

  647, and a supplemental hearing on April 9, 2015, R. at 608, resulting in a decision on

  December 17, 2015, that Janet was not disabled and thus not entitled to receive DIB. R.

  at 568. On September 29, 2016, a district judge granted the parties' joint motion to

  remand the case for further administrative proceedings. R. at 2236. On November 2,

  2016, an Appeals Council order gave the administrative law judge the discretion to

  consolidate the DIB claim with a subsequent application for supplemental security

  income ("SSI") that was filed by Janet on June 9, 2016, and initially denied on September

  12, 2016. R. at 2241. The second administrative law judge conducted a hearing on

  August 9, 2017, R. at 2131, and a supplemental hearing on January 4, 2018. R. at 2148.

  On May 2, 2018, the administrative law judge issued a partially favorable decision for the

  consolidated DIB and SSI claims. R. at 2093; 2097-98. The administrative law judge

  determined that Janet was not disabled on or before her date last insured ("DLI"), 3

  December 31, 2013, and thus not entitled to DIB, but was disabled beginning May 15,

  2016, and thus entitled to SSI. R. at 2116. On April 8, 2019, a district judge granted the

  parties' joint motion to remand for further proceedings. R. at 3057. On July 5, 2019, an

  Appeals Council order affirmed the administrative law judge's finding that Janet was



  3
    Janet must prove the onset of disability on or before her DLI, the date that she last met the insured
  status requirements of the Social Security Act, to be eligible for DIB. See Shideler v. Astrue, 688
  F.3d 308, 311 (7th Cir. 2012); see also 20 C.F.R. § 404.131.
                                                     2
Case 1:20-cv-01685-SEB-DML Document 20 Filed 08/31/21 Page 3 of 17 PageID #: 3434




  disabled as of May 15, 2016, but vacated the administrative law judge's decision pursuant

  to the District Court order for the period prior to that date. R. at 3059; 3061.

          A third administrative law judge (the "ALJ") conducted a hearing on December 9,

  2019, R. at 2965, and a supplemental hearing on January 29, 2020, R. at 2999, resulting

  in a decision on February 21, 2020, that Janet was not entitled to receive DIB. R. at

  2919. Janet chose not to file written exceptions to the ALJ's decision, and the Appeals

  Council did not assume jurisdiction of the case, which made the ALJ's decision the final

  decision of the Commissioner effective April 22, 2020. Dkt. 1 at 2; see R. at 2920 (ALJ's

  decision becomes final 61 days after the notice of decision); see also 20 C.F.R. §

  404.985(d).

           On June 19, 2020, Janet timely filed this civil action seeking judicial review of

  the decision pursuant to 42 U.S.C. § 405(g). Dkt. 1.

          For the reasons below, the decision is remanded.

                                                  Background 4

          The ALJ followed the five-step sequential evaluation set forth by the SSA, see 20

  C.F.R. § 404.1520(a)(4)(i) to (v), in concluding that Janet was not entitled to DIB. R. at

  2948. Specifically, the ALJ found as follows:

      • Janet's DLI remained December 31, 2013. R. at 2925; see supra note 3. The
        ALJ's subsequent findings considered the period at issue beginning with Janet's
        alleged onset date, May 5, 2008, through her DLI. See, e.g., id.

  4
   The discussion of Janet's medical history and treatment includes sensitive and otherwise
  confidential medical information that has been thoroughly detailed in the ALJ's decision and the
  parties' respective briefs. To the extent possible, we detail here specific facts only as necessary to
  address the parties' arguments.


                                                      3
Case 1:20-cv-01685-SEB-DML Document 20 Filed 08/31/21 Page 4 of 17 PageID #: 3435




      • At Step One, Janet had not engaged in substantial gainful activity 5 during the
        period at issue. Id.

      • At Step Two, she "had the following severe impairments: obesity; degenerative
        disc disease of the cervical and lumbar spine; fibromyalgia; diabetes mellitus;
        obstructive sleep apnea (OSA); and chronic obstructive pulmonary disease
        (COPD)." Id. (citation omitted).

      • At Step Three, she did not have an impairment or combination of impairments that
        met or medically equaled the severity of one of the listed impairments. R. at 2931.

      • After Step Three but before Step Four, Janet had the residual functional capacity
        ("RFC") "to perform sedentary work as defined in 20 CFR 404.1567(a) except that
        the claimant was further limited to no more than occasionally climbing ramps or
        stairs; never climbing ladders, ropes, or scaffolds; no more than occasionally
        balancing, stooping, kneeling, crouching, or crawling; no more than frequently
        reaching, handling, fingering, or feeling; no more than occasionally being exposed
        to extreme heat, extreme cold, wetness, humidity, vibration, pulmonary irritants
        (including dust, fumes, and odors), or workplace hazards (including unprotected
        heights, moving mechanical parts, and operating motor vehicles); understanding,
        remembering, and carrying out no more than simple instructions; making no than
        simple, work-related decisions; tolerating no more than rare changes in a routine
        work setting; no more than occasionally interacting with supervisors or coworkers,
        and brief, superficial contact with the public; and being able to work in proximity
        to others but never performing shared or tandem tasks." R. at 2934.

      • At Step Four, relying on the testimony of a vocational expert during the January
        2018 hearing and considering Janet's RFC, she was incapable of performing her
        past relevant work as an internal auditor. R. at 2944.

      • At Step Five, relying on the testimony of the vocational expert who testified
        during the January 2020 hearing (the "VE") and in light of Janet's age (47 years of
        age on her DLI), education (at least a high school graduate), work experience, and
        RFC, there were jobs that existed in significant numbers in the national economy
        that she could have performed in representative occupations, such as a semi-
        conductor bonder and circuit board screener. R. at 2944-45.



  5
   Substantial gainful activity is defined as work activity that is both substantial (i.e., involves significant
  physical or mental activities) and gainful (i.e., work that is usually done for pay or profit, whether or
  not a profit is realized). 20 C.F.R. § 404.1572(a).
                                                        4
Case 1:20-cv-01685-SEB-DML Document 20 Filed 08/31/21 Page 5 of 17 PageID #: 3436




                                    Standard of Review

  Upon review of the Commissioner's decision,

        [w]e will uphold [it] if it applies the correct legal standard and is supported
        by substantial evidence. Castile v. Astrue, 617 F.3d 923, 926 (7th Cir.
        2010). Substantial evidence is "'such relevant evidence as a reasonable
        mind might accept as adequate to support a conclusion.'" Id. (quoting
        Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007)). A decision denying
        benefits need not discuss every piece of evidence, but if it lacks an adequate
        discussion of the issues, it will be remanded. Villano v. Astrue, 556 F.3d
        558, 562 (7th Cir. 2009). Our review is limited to the reasons articulated
        by the ALJ in her decision. Larson v. Astrue, 615 F.3d 744, 749 (7th Cir.
        2010).

  Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir. 2010). In determining whether the

  decision was properly supported, we neither reweigh the evidence nor assess the

  credibility of witness, nor substitute our judgment for the Commissioner's. Lopez ex rel.

  Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003).

                                          Analysis

        Janet presents three issues for review: whether (1) the ALJ's Step Five

  determination is unsupported by substantial evidence, (2) the ALJ's subjective symptom

  evaluation is flawed, and (3) the ALJ's RFC finding is unsupported by substantial

  evidence. Janet requests an award of benefits. We will address these issues as necessary

  to resolve the appeal below:

        Case History

        Our analysis of Janet's protracted saga reaches back to events predating the first of

  her seven administrative hearings. The Disability Determination Bureau had sought

  information from Janet's former employer, the Indiana State Board of Accounts. R. at


                                              5
Case 1:20-cv-01685-SEB-DML Document 20 Filed 08/31/21 Page 6 of 17 PageID #: 3437




  220. Janet's supervisor completed the provided form. He explained that Janet had been

  employed there as a "field examiner (auditor)" from March 24, 2003 through April 3,

  2007, but she had resigned after missing over 100 days in the last year of employment

  because of "neck" pain that resulted in surgery. R. at 217. He also explained that she did

  not have problems doing her job when she was there, but he would not rehire her because

  she was not able to come to work on a consistent basis. R. at 217-19.

         During the hearing, the administrative law judge called an impartial medical

  expert, Morris Spector, M.D., to testify as to the extent of Janet's limitations based on her

  physical impairments. See R. 32-35. Dr. Spector testified that Janet would "really have

  difficulty doing anything more than sedentary work" based on her combination of

  impairments: "chronic pain . . . described as fibromyalgia," diabetes, degenerative disc

  disease, sleep apnea, and morbid obesity. R. at 35. On cross-examination, Janet's

  counsel asked Dr. Spector if the conditions would "be capable of causing pain[] severe

  enough that somebody would miss work because of [it]?" R. at 36. Dr. Spector

  responded, "That is a common problem, they do miss work quite frequently." R. at 37.

  Counsel asked, "How often do you think these type[s] of conditions would cause pain

  that would cause somebody to miss work, doctor?" Id. Dr. Spector testified, "It's hard to

  say, but probably at least twice a month." Id.

         Despite Dr. Spector's testimony, the administrative law judge found that Janet's

  allegation that she would miss work was not credible. On judicial review, the Hon.

  William T. Lawrence of our court cited the relevant evidence that: (1) Janet testified that

  she was terminated from her last job at Walgreen's because she missed too many days of

                                                6
Case 1:20-cv-01685-SEB-DML Document 20 Filed 08/31/21 Page 7 of 17 PageID #: 3438




  work, (2) she missed over 100 days in her last year of employment at her previous job as

  a field auditor, (3) she was morbidly obese contributing to her experience of chronic pain

  throughout her body, and (4) Dr. Spector testified that she would probably miss at least

  two days of work per month. R. at 688-89. Judge Lawrence concluded, "Based on [Dr.

  Spector's] testimony, it was error for the ALJ to find [Janet's] own testimony regarding

  the amount of time she needed to take of work not to be credible." R. at 689.

         The next administrative law judge to decide the case noted that Judge Lawrence

  had ordered the Commissioner to "[a]ssess the extent to which any absences from work

  would impact the claimant's ability to . . . work." R. at 572. However, the administrative

  law judge did not address the statement from Janet's supervisor or Dr. Spector's

  testimony. On judicial review of the unfavorable decision, following Janet's brief in

  support of her complaint, the Commissioner filed a joint motion to remand the case for

  further administrative proceedings. R. at 2233.

         On remand, the same administrative law judge noted that Judge Lawrence had

  ordered the SSA to consider the former employer's statements. R. at 2108. The

  administrative law judge explained that Janet had testified she stopped working in 2008

  because of attendance issues. Id. She cited to Janet's reports to the SSA that she was

  terminated because of production deficits caused by fatigue and absences caused by

  chronic pain, as well as the statements from her supervisor at the Indiana State Board of

  Accounts. Id. The administrative law judge found that Janet's descriptions of her

  symptoms were "specific and detailed. Consistently throughout the medical record, the

  claimant has presented to medical providers with complaints of fatigue." Id. (citations

                                               7
Case 1:20-cv-01685-SEB-DML Document 20 Filed 08/31/21 Page 8 of 17 PageID #: 3439




  omitted). She noted Dr. Spector's testimony 6 agreeing that individuals with fibromyalgia

  have good and bad days, as well as Janet's consistent testimony in several hearings that

  she experienced bad days when she could not get out of bed. R. at 2109. She explained

  that "symptoms of fibromyalgia may wax and wane, and that a person suffering from

  fibromyalgia may be able to do activities on one day that he or she could not do on

  another day; thus an evaluation of the longitudinal record is in order." Id. She also

  explained that Janet had "numerous office visits . . . reflecting regular follow-up visits to

  the doctor to seek relief from the alleged fibromyalgia symptoms." Id. She detailed the

  treatment evidence from a relevant specialist, a rheumatologist, a primary care physician,

  and later pain management, as well as Janet's complaints of widespread pain throughout

  her body, the use of several prescribed medications, and trigger point injections. Id.

  Despite analysis of the longitudinal record that found only consistency with Janet's

  relevant allegations, the administrative law judge came to the inapposite conclusion that

  Janet could sustain a range of sedentary exertional work. Id. Specifically, the

  administrative law judge explained:

         As discussed above, the claimant's termination was effective April 3, 2007
         (Exhibit 20E). The claimant's performance appraisal on April 1, 2007
         noted issues with an inability to work a full week (Exhibit 20E/25). This
         information has limited probative value as the issue is not whether she
         could do this work but whether there would be other work available
         nationally or locally. Thus, little weight is assigned.




  6
    The administrative law judge did not explicitly weigh Dr. Spector's opinion, nor did she provide a
  reason why it was rejected.
                                                    8
Case 1:20-cv-01685-SEB-DML Document 20 Filed 08/31/21 Page 9 of 17 PageID #: 3440




  Id. However, the case was again remanded on judicial review pursuant to the parties'

  joint motion. R. at 3057.

         The ALJ's Decision

         In the decision under review here, the ALJ addressed Dr. Spector's "impartial"

  opinion, including that Janet "could 'probably' be expected to miss at least two days of

  work per month due to the common symptoms from her impairments." R. at 2942.

  During the hearing, the ALJ asked the VE "what would be the tolerance for absences?"

  R. at 3004. The VE testified, "One day a month after a probationary period of 90 days.

  No more than 10 days in a 12-month period." Id. However, the ALJ did not find that

  Janet would need to be absent from work. Rejecting or discounting the opinion of a

  medical expert called by the agency that a claimant is disabled "can be expected to cause

  a reviewing court to take notice and await a good explanation for this unusual step."

  Beardsley v. Colvin, 758 F.3d 834, 839 (7th Cir. 2014) (citations omitted); see Wilder v.

  Apfel, 153 F.3d 799, 801 (7th Cir. 1998) (finding it noteworthy that the disabling opinion

  came from the "disinterested expert testimony" of the "agency-appointed expert").

  Regarding Dr. Spector's opinion, the ALJ explained:

         This opinion is given some weight. Although the record does show that the
         claimant should be limited to sedentary work based on her reports of pain
         and fatigue, physical exams and imaging showing deficits, and treatment
         notes showing that her treatment plan changed, the record does not support
         the level of absences opined by Dr. Spector. While there is evidence that
         the claimant was absent from work prior to her alleged onset date,
         including her testimony at an earlier hearing that she was spending 90
         percent of her time in bed, as well as her subsequent testimony that she was
         bedridden at least 10-15 days every month due to her symptoms, and that
         her fibromyalgia caused her to have "bad days" 70-75% of the time, which
         resulted in her making errors while working, and being terminated from

                                               9
Case 1:20-cv-01685-SEB-DML Document 20 Filed 08/31/21 Page 10 of 17 PageID #: 3441




        two jobs due to missing too many days, including missing up to 100 days in
        her last year of employment. Employment records from her former
        employer corroborate her testimony about her work history and termination
        effective April 3, 2007, due to "erratic" attendance and failing to work full
        time (20E/2, 25). Treatment notes also show that she had issues with
        attending work due to her fatigue and pain (43F/3).

        I note, however, that her termination occurred in 2007, more than a year
        prior to the alleged onset date and that it is therefore of limited utility in
        assessing the claimant’s condition during the period at issue. During her
        April 2009 psychological consultative exam, the claimant reported that she
        "normally" gets up at 1:00 pm and "usually" goes to bed between 10:00 pm
        and 3:00 am (1F). She also reported going grocery shopping, driving, and
        walking at least a little outside the home (id.). In a February 2010
        psychological consultative exam, although she reported having days where
        she would not get out of bed, she reported getting up around 10:00 am and
        "usually" going to bed between 10:00 pm to 12:00 [am] (6F). She also
        reported going grocery shopping and driving (id.). In a February 2010
        function report, although the claimant reported spending time in bed, she
        also reported being able to shop in stores for groceries and household items,
        get together with family and friends to occasionally play board games, and
        go to doctor appointments (4E). In March 2012, the claimant spent several
        days in bed, but at the time, she was vomiting from nausea, had
        constipation, and was prescribed medication (24F/18). In June 2012, she
        reported going on vacation (16F/37). In December 2013, although she
        reported sometimes spending several days in bed in a row, her provider
        noted the claimant was "quite attached" to her opiate regimen (21F/27). In
        2015, she reported being unable to go into public some days (32F/5), but
        this occurred well after the date last insured.

        In sum, although the claimant reported instances of being bedridden, this is
        not consistently reflected in the record, as evidenced by her reporting she
        normally went to bed in the morning and evening, as well as her
        undertaking activities like going on vacation, grocery shopping, driving,
        and visiting family and friends. Nor does the objective medical evidence
        provide support for a conclusion that she was limited to this degree by her
        medically determinable impairments. The medical records do not, for
        example, document instances of the claimant missing or cancelling multiple
        appointments due to an inability to get up to go her providers' offices.
        When taken as a whole, the evidence does not support a finding that the
        claimant would be absent two days per month.

  R. at 2942-43.

                                             10
Case 1:20-cv-01685-SEB-DML Document 20 Filed 08/31/21 Page 11 of 17 PageID #: 3442




         In the only district court order to reach the merits of the case, Judge Lawrence

  specifically cited the statement from Janet's supervisor as being relevant to an assessment

  of the testimony of both Dr. Spector and Janet. Social Security Ruling ("SSR") 12-2p

  (S.S.A. July 25, 2012), 2012 WL 3104869, at *4, for Evaluation of Fibromyalgia, also

  explains that:

         Under our regulations and SSR 06-3p, information from nonmedical
         sources can also help us evaluate the severity and functional effects of a
         person's [fibromyalgia]. This information may help us to assess the
         person's ability to function day-to-day and over time. It may also help us
         when we make findings about the credibility of the person's allegations
         about symptoms and their effects. Examples of nonmedical sources
         include:
         [. . .]
         b. Past employers[.]

  However, the ALJ found the employment records were of limited utility because the

  attendance issues with the Indiana State Board of Accounts, over 100 absences, occurred

  in the 12-month period that ended in April 2007, more than a year before Janet's alleged

  onset date. In the interim, Janet worked for six months as an accountant for Walgreen's

  before she was terminated in May 2008—consistent with her alleged onset date—for

  attendance issues. R. at 250. The Seventh Circuit has held that "a claimant's dogged

  efforts to work beyond her physical capacity would seem to be highly relevant in

  deciding her credibility and determining whether she is trying to obtain government

  benefits by exaggerating her pain symptoms." Pierce v. Colvin, 739 F.3d 1046, 1051 (7th

  Cir. 2014). If anything, the timeline shows the continuation of a problem that established

  Janet's onset date.



                                              11
Case 1:20-cv-01685-SEB-DML Document 20 Filed 08/31/21 Page 12 of 17 PageID #: 3443




         Moreover, in Wilder, the Seventh Circuit explained "[t]he law of the case doctrine,

  which requires 'the trial court to conform any further proceeding on remand to the

  principles set forth in the appellate opinion unless there is a compelling reason to depart,'

  is applicable to judicial review of administrative decisions." 153 F.3d at 803 (quoting

  Law v. Medco Research, Inc., 113 F.3d 781, 783 (7th Cir. 1997) (additional citation

  omitted). Whether evidence is sufficient "to support some finding is the type of ruling

  that establishes the law of the case." 153 F.3d at 803. There, the court determined that

  the administrative law judge was precluded from finding a medical expert's opinion

  unsupported by the circumstantial factual evidence because a prior opinion of the Seventh

  Circuit in that case had previously made the contrary finding concerning the same

  evidence. Id. at 801-03. Here, Judge Lawrence made clear that the existing record—

  including Janet's testimony about her work ending in 2008 because of attendance issues,

  as well as the employment records documenting her attendance issues in 2007—

  supported Dr. Spector's testimony. The ALJ was precluded from reaching the contrary

  finding that the timing of the same evidence somehow made it of little utility when

  evaluating Dr. Spector's opinion.

         The Wilder court explained that "[n]ew evidence can furnish compelling grounds

  for departure from a previous ruling. But if there is no new evidence, or if, as here, the

  evidence does not undermine the previous ruling on sufficiency, then that previous ruling

  must stand." Id. at 803 (citations omitted). Despite a now massive administrative record,

  including six additional hearings, and more than ample opportunity for further

  development of the relevant issue, little has changed. Several medical experts have

                                               12
Case 1:20-cv-01685-SEB-DML Document 20 Filed 08/31/21 Page 13 of 17 PageID #: 3444




  testified but none have seriously challenged Dr. Spector's testimony. In fact, the next

  medical expert called to testify about Janet's physical impairments, Ashok Jilhewar,

  M.D., concluded that they equaled Listing 1.04(A) for disorder of the spine, just before

  Janet's DLI, when he also considered her congestive heart failure and the intensity of her

  pain management treatment. R. at 653-62. When asked about Janet's likelihood to miss

  days of work, the next medical expert to testify about her physical impairments, Gilberto

  Munoz, M.D., gave equivocal testimony, expressing some doubt that it was "typical" of

  fibromyalgia patients to have bad days, though it was possible, as well as noting that

  Janet's other conditions could have caused her chronic fatigue complaints. R. at 2139-43.

         Additionally, while the ALJ summarized Janet's testimony earlier in the decision

  that she attempted to go back to work with two temporary agency jobs in 2017 and was

  fired for attendance issues, R. at 2935, she neglected to analyze the evidence in the

  context of Janet's supervisor's statement or Dr. Spector's opinion. Records from one of

  the temp agencies reported that Janet missed work during her brief employment in 2017.

  R. at 2548-49. On January 4, 2018, during the hearing most contemporaneous to those

  work attempts, she testified that she had been terminated from both temporary

  placements because of attendance issues resulting from her fibromyalgia, neck, and

  shoulder pain. R. at 2150; 2157. The more recent evidence shows that Janet's attendance

  problem was persistent.

         The ALJ gave a variety of reasons to depart form Dr. Spector's opinion that Janet

  would miss days, but none of them are supported by substantial evidence. Janet's limited

  daily activities do not contradict her claims of disabling symptoms, including pain, when

                                               13
Case 1:20-cv-01685-SEB-DML Document 20 Filed 08/31/21 Page 14 of 17 PageID #: 3445




  they are considered in the context she provided about her need and ability to structure her

  activities around her symptoms. See, e.g., Villano, 556 F.3d at 563. When describing her

  daily schedule—contemporaneous with the period at issue—to two psychological

  consultative examiners, first in 2009, Janet did report "normally" getting up at 1:00pm,

  and "usually" going to be sometime between 10:00pm and 3:00am, but she also reported

  the need to nap occasionally. R. at 250. In 2010, she specified that even though she got

  up at 10:00am to eat breakfast and take her medicine and went to bed sometime between

  10:00pm and 12:00am at night, she went back to bed during the interim until her husband

  got home from work and they would have dinner together in the evening. R. at 356.

         There was one mention of Janet taking a vacation, when she was with her husband

  and involved a motor vehicle accident that exacerbated her back pain. R. at 1081.

  However, the record does not disclose what Janet did on the vacation, how far she

  traveled, or how well she managed the travel. The Seventh Circuit has explained that

  these details matter because a relaxing vacation on a beach might be consistent with

  disabling complaints. See, e.g., Murphy v. Colvin, 759 F.3d 811, 817 (7th Cir. 2014), as

  amended (Aug. 20, 2014). The sole reference to a vacation does not undermine Janet's

  allegation that she had bad days.

         The ALJ cited several instances during the period at issue of Janet reporting to

  treating providers that she was bedridden for multiple days at a time. The ALJ implied

  these complaints were caused by acute symptoms distinct from Janet's relevant, chronic

  complaints. The ALJ expressly concluded that the complaints were not consistent

  enough. However, the ALJ neglected that Janet reported to her primary care doctor in

                                              14
Case 1:20-cv-01685-SEB-DML Document 20 Filed 08/31/21 Page 15 of 17 PageID #: 3446




  May 2009 that she felt exhausted even after sleeping for two days. R. at 259. Moreover,

  the ALJ dismissed Janet's reports just before her DLI that she had severe pain and that the

  pain "causes severe fatigue placing her in bed sometimes 2-3 days in a row." R. at 1393.

  The ALJ's explanation that Janet was noted to be quite attached to her opiate pain

  medication at the time is not inconsistent with her complaints of disabling pain.

         The ALJ also relied on Janet's ability to make it to her doctor's appointments as

  evidence that she would have been able to sustain a full-time work schedule. In Mirsada

  I. v. Saul, 2020 WL 4437828, at *4 n.7 (N.D. Ill. Aug. 3, 2020), concerning testimony

  that the claimant did not miss doctor's appointments, the court explained:

         This fact was offered to support the inference that if plaintiff were able to
         consistently show up for doctor appointments, she could also consistently
         show up for work. Counter[]arguments could be raised about this
         inference. A person who was suffering from symptoms might be more
         willing to fight through the difficulties to see a doctor on the hope that the
         doctor might relieve those symptoms. Also, a doctor's visit is typically
         much shorter than a full 8-hour workday.

  We find the explanation in Mirsada I. persuasive that the ability to attend doctor

  appointments is not substantial evidence that Janet did not have bad days that would

  cause work absences as regularly as at least twice a month.

         None of the evidence relied on by the ALJ provides a compelling reason to depart

  from Judge Lawrence's conclusion that the record was consistent with Janet's allegation

  that she would have missed work. More specifically, none of the evidence supports the

  ALJ taking the unusual sidestep to avoid the relevant, disabling aspect of Dr. Spector's

  opinion.



                                               15
Case 1:20-cv-01685-SEB-DML Document 20 Filed 08/31/21 Page 16 of 17 PageID #: 3447




         Disposition

         As in Wilder, after all is said and done, the only disabling testimony is that of a

  medical expert which is supported by the record. 153 F.3d at 803. Despite the extensive

  record compiled and under review here, "the case is exactly where it was the last time:

  with no reasoned basis for the denial of benefits." Id. at 804. The Administrative

  Agency has (again) failed to develop a basis in the record to support its conclusions

  regarding the denial of disability based on whether Janet would miss days of work, and

  has completely ignored the evidence relied upon and cited by Judge Lawrence in his

  remand order. Twice the Commissioner voluntarily acknowledged that Janet's petitions

  for judicial review were sufficiently well taken to warrant stipulated remands prior to the

  court offering any rulings as to the merits of her claims. Even so, the ALJ has once again

  withheld a finding as to the sufficiency of the record that would allow a determination,

  based on Janet's work attendance record and Dr. Spector's supportive opinion, that she is

  entitled to benefits. Borrowing Judge Posner's characterization of such a refusal to

  acknowledge the obvious as "obduracy," we find such an unjustified result to justify that

  characterization. We hold that the record before us is legally and factually sufficient to

  warrant our taking the unusual step of remanding this case to the agency with instructions

  that the application for benefits be granted. Id. Accordingly, Janet's petition for judicial

  review is granted, the ALJ's decision denying benefits shall be reversed, and this case

  shall be remanded to the SSA to award benefits in her favor consistent with her legal

  entitlement thereto.



                                               16
Case 1:20-cv-01685-SEB-DML Document 20 Filed 08/31/21 Page 17 of 17 PageID #: 3448




                                   Conclusion and Order

         For the reasons explained above, the ALJ's decision is REVERSED and the case is

  REMANDED for disposition consistent with this order under sentence four of 42 U.S.C.

  § 404(g). Final judgment shall issue by separate order. Fed. R. Civ. P. 58(a).

         IT IS SO ORDERED.

         Date:      8/31/2021
                  ________________________          _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana




  Distribution:

  Frederick J. Daley, Jr.
  DALEY DISABILITY LAW P.C.
  fdaley@fdaleylaw.com

  Lu Han
  SOCIAL SECURITY ADMINISTRATION
  lu.han@ssa.gov

  Meredith E. Marcus
  DALEY DISABILITY LAW, PC
  mmarcus@fdaleylaw.com

  Julian Clifford Wierenga
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  julian.wierenga@usdoj.gov




                                              17
